     Case: 1:18-cv-05391 Document #: 73 Filed: 04/19/21 Page 1 of 1 PageID #:741

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Jacqueline Stevens
                                             Plaintiff,
v.                                                         Case No.: 1:18−cv−05391
                                                           Honorable Mary M. Rowland
Broadcasting Board of Governors, et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 19, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: Telephonic status
hearing held. The Government reported parties are working together to resolve issues
without court intervention. Parties shall file an updated status report by 5/28/21. Mailed
notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
